Citation Nr: 0922777	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-24 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of right ankle sprain for the period prior to 
July 25, 2008, and to a rating in excess of 20 percent for 
the period from July 25, 2008.

2.  Entitlement to an initial compensable rating for 
hemorrhoids.




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 







INTRODUCTION

The Veteran had active military service from June 1986 to 
June 1996.  According to his DD Form 214, he also had an 
additional four years prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 


FINDINGS OF FACT

1.  For the period prior to July 25, 2008, the Veteran's 
residuals of right ankle sprain were manifested by marked 
limitation of ankle motion, but not by ankylosis.

2.  For the period from July 25, 2008, the Veteran's 
residuals of right ankle sprain are not manifested by 
ankylosis.

 
CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for 
residuals of right ankle sprain have been met for the period 
from May 5, 2004 to July 24, 2008.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2008). 

2.  The criteria for an initial evaluation in excess of 20 
percent for residuals of right ankle sprain for the period 
from July 25, 2008 have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the establishment of 
service connection for the Veteran's right ankle disability, 
VA provided the Veteran with the notice contemplated by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in a June 2004 
correspondence, except as to notice of the information and 
evidence necessary to substantiate the initial rating and the 
effective date to be assigned a grant of service connection 
in the event his claim was successful.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Once, however, his 
right ankle claim was substantiated through the grant of 
service connection and he was assigned an initial disability 
rating and effective date for the grant of service connection 
in February 2005, VA had no further notice obligations under 
38 U.S.C.A. § 5103(a) with respect to the Veteran's 
disagreement with the initial ratings assigned.  The record 
reflects that he did receive the notice to which he is 
entitled under 38 U.S.C.A. §§ 5103A and 7105, including 
through the issuance of a statement of the case.  
See Dingess/Hartman, 19 Vet. App. at 490-91.
 
In any event, the Veteran was provided with the missing 
notice in a March 2006 communication.  The RO readjudicated 
the claim in a May 2007 supplemental statement of the case.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).  The record does not contain any notice deficiency, 
and the Veteran in any event has not alleged or shown 
prejudice flowing from any such notice deficiency.  See 
Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009) (reversing 
prior caselaw imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful normally falls upon the party 
attacking the agency's determination).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from 
the grant of service connection for the disorder at issue.  
Consequently, Vazquez-Flores is inapplicable.  In any event, 
the RO provided the Veteran with compliant notice in a June 
2008 correspondence, followed by readjudication of the case 
in a September 2008 supplemental statement of the case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  The record also reflects that the 
Veteran was afforded VA examinations in connection with his 
claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected residuals of right ankle sprain.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Service connection for residuals of right ankle sprain was 
granted in a February 2005 rating decision, with an assigned 
noncompensable evaluation effective May 5, 2004.  The 
evaluation assigned the disorder was increased in February 
2007 to 10 percent, effective May 5, 2004.  In September 
2008, the RO increased the evaluation to 20 percent, 
effective from July 25, 2008.

Service treatment records show that the Veteran sprained his 
right ankle while playing sports in 1987.  X-ray studies were 
negative for any fracture, and the sprain was noted shortly 
thereafter to have improved; the remainder of the treatment 
records are silent for further complaints.  

Private medical records on file and covering the period from 
September 1999 to May 2005 show that in September 1999, the 
Veteran was seen in the emergency room for his concern that 
he may have fractured his right ankle in light of symptoms 
including pain with weight-bearing and swelling.  Physical 
examination and X-ray studies were negative for any 
abnormalities, and the ankle was considered stable.  The 
Veteran was prescribed ice packs and a splint.  A May 2005 
entry documents complaints of right ankle weakness and 
instability.  He reported that he was unable to exercise 
because of ankle pain, and that he used a lace-up boot for 
stability.  Physical examination showed the presence of a 
prominent bone at the distal anterior fibula with tenderness 
to palpation.  There was ankle tenderness, and the ankle 
inverted.  Range of motion testing disclosed limitation of 
dorsiflexion and plantar flexion (using a starting point 
unclear from the record, the examiner measured dorsiflexion 
as to 70 degrees and plantar flexion as to 50 degrees).  X-
ray studies purportedly showed subluxing at the dorsal talus.  
The clinician concluded that the Veteran had an unstable 
ankle joint which was causing pain.

The Veteran attended a VA orthopedic examination in September 
2004.  He reported working in elevator construction.  His 
right ankle complaints included weakness and a tendency to 
twist easily (causing pain), as well as ankle stiffness and 
swelling.  He denied using a brace.  Physical examination 
showed that he had a normal gait and used no assistive 
device.  There was no swelling or tenderness of the ankle.  
There was a nontender bony protrusion over the lateral 
malleolus.  The Veteran was able to dorsiflex to 10 degrees 
without pain, and to plantar flex to 35 degrees without pain.  
There was no evidence of ankle weakness, fatigability, or 
incoordination, and the examiner determined that there was no 
additional functional impairment associated with the right 
ankle.  X-ray studies showed the presence of soft tissue 
swelling over the lateral malleolus with no evidence of 
fracture or other abnormality.

At a September 2004 VA neurologic examination, the Veteran 
reported that his right ankle was unstable.  Physical 
examination showed mild eversion weakness of the right foot, 
with no other weakness.  The examiner concluded that the 
above weakness was peroneal in nature.

The Veteran attended a VA examination in December 2004.  He 
reported that the right ankle was unstable and that he had 
re-sprained it many times.  He complained of ankle swelling, 
but denied any post-service treatment or the use of an 
assistive device.  He reported that the ankle disorder did 
not affect his job, but did affect his recreational 
activities.  He explained that he experienced ankle pain with 
activity, as well as weakness and fatigability and flare ups 
several times each year.  Physical examination showed the 
presence of mild swelling with tenderness to palpation.  He 
exhibited right ankle dorsiflexion to 20 degrees and plantar 
flexion to 35 degrees.  There was normal strength in the 
ankle, with mild pain on repetitive motion testing.  There 
was positive anterior drawer, without fatigability, 
incoordination, or an antalgic gait.  The examiner described 
the ankle disorder as manifested by mild to moderate 
instability, and indicated that the Veteran would have an 
additional 5 degrees of lost motion due to functional 
impairment.

In a February 2006 statement, the Veteran's spouse indicates 
that the right ankle disorder had taken a physical and mental 
toll on the Veteran.  She explained that the ankle was weak, 
and required him to wear an ankle brace.

The Veteran attended a VA examination in July 2008.  He 
reported using a lace-up boot, as ankle braces tended to 
aggravate his disorder.  His right ankle complaints included 
intermittent pain, particularly with weight-bearing, as well 
as constant stiffness and swelling with daily locking and 
buckling.  He reported experiencing flare ups each day, which 
would last most of the day.  He denied using any assistive 
devices.  He explained that his ankle disorder caused him to 
take breaks at work and slows him down; he noted that he 
misses at least 2 days each year because of the ankle 
disorder.  He also reported that the ankle disability 
prevented him from engaging in sporting activities, limited 
his ability to stand, walk, and traverse stairs, and 
prevented him from squatting or running.  Physical 
examination showed the presence of a slight limp.  He was 
able to make his transfers without difficulty.  There was 
ankle swelling, as well as a definite prominence of the right 
malleolus and marked tenderness over the lateral malleolus.  
There was laxity of the lateral collateral ligament, with no 
evidence of subluxation.  There was no edema or other 
swelling other than over the lateral malleolus.  The Veteran 
was able to dorsiflex the ankle to 20 degrees, and plantar 
flex it to 40 degrees.  Repetitive motion testing resulted in 
increased pain beginning at 10 degrees of dorsiflexion and 20 
degrees of plantar flexion.  The Veteran evidenced difficulty 
with ambulating, and the examiner noted the presence of 
fatigability and lack of endurance associated with the ankle.  
X-ray studies showed the presence of mild soft tissue 
swelling over the lateral malleolus.

In statements on file, the Veteran contends that his right 
ankle exhibits weakened movement, instability, and 
interference with weight-bearing.

The RO evaluated the residuals of right ankle sprain as 10 
percent disabling for the period prior to July 25, 2008, and 
as 20 percent from July 25, 2008 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Under that code, a 10 percent 
evaluation is warranted for moderate limitation of ankle 
motion and a 20 percent evaluation is warranted for marked 
limitation of ankle motion.  Higher evaluations are warranted 
under Diagnostic Code 5270 when ankylosis is shown.

Turning first to the period prior to July 25, 2008, the Board 
finds that the disability picture for his right ankle more 
nearly approximates that of marked limitation of right ankle 
motion.  In this regard, the record shows that when 
functional loss due to pain is considered, the range of 
motion demonstrated prior to July 2008 is nearly identical to 
that which ultimately supported the assignment of a 20 
percent evaluation.  At his September 2004 examination he 
demonstrated dorsiflexion to 10 degrees and plantar flexion 
to 35 degrees without additional functional impairment; the 
presence of swelling was demonstrated by X-ray studies.  At 
his December 2004 examination, when functional impairment was 
considered, he exhibited dorsiflexion to 15 degrees and 
plantar flexion to 30 degrees.  Although no swelling was 
evident at that examination, the private records show that 
shortly thereafter he presented with right ankle instability.  
Although at his July 2008 VA examination he clearly presented 
with increased functional impairment due not only to pain but 
to fatigability and weakness as well, the Board finds that 
the evidence shows the right ankle disorder was productive of 
marked limitation of motion since May 5, 2004.

With respect to whether a rating in excess of 20 percent is 
warranted for the period since May 5, 2004, the Board points 
out that 20 percent is the maximum evaluation assignable for 
limitation of ankle motion, other than where ankylosis is 
involved.  In this case, the evidence clearly shows that the 
ankle is not ankylosed, and the Veteran does not contend 
otherwise.  Even when functional impairment due to pain, 
weakness, and fatigability are considered, see Deluca v. 
Brown, 8 Vet. App. 202 (1995), the limitation in motion of 
the right ankle does not even remotely approximate that 
presented by ankylosis.

The Board has also considered whether a higher rating is 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5284, for 
foot injury.  A rating higher than 20 percent requires 
evidence demonstrating severe foot injury, which is simply 
not the case here.  The Veteran has a definite prominence, 
but it is located in the ankle (at the malleolus) and does 
not involve the foot.  Even if there is foot involvement, the 
Veteran is clearly able to ambulate with, at most, mild 
difficulty.  Nor has the foot otherwise evidenced any 
impaired function.  A higher rating under Diagnostic Code 
5284 is not warranted.

Accordingly, the Board concludes that the Veteran is entitled 
to a 20 percent evaluation, but not higher, for the entire 
period from May 5, 2004 for the residuals of his right ankle 
sprain.  The Board has reviewed the evidence to determine if 
an even higher rating was warranted for any discrete period 
since May 5, 2004, but finds that at no point did the 
evidence support a rating higher than 20 percent; further 
staged ratings consequently are not warranted.  38 U.S.C.A. 
§ 4.3.

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record shows that the Veteran continues 
to be employed, and by his own account misses only around 2 
days a year due to his right ankle problems.  He does not 
allege that his employment has been adversely affected by 
missing that amount of work in a year, and the Board does not 
find around 2 days of missed work each year to be accurately 
characterizable as suggesting marked interference with 
employment.  Although the Veteran contends that the ankle 
slows him down, he does not allege that the ankle has had any 
adverse effects on his employment.  In short, there is no 
evidence, lay or otherwise, reasonably suggesting marked 
interference of the service-connected disorder with 
employment.

In addition, there is no evidence that his service-connected 
right ankle disorder has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996) ; Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 


ORDER

Entitlement to an initial 20 percent evaluation for the 
period from May 5, 2004 to July 24, 2008 for residuals of 
right ankle sprain is granted.

Entitlement to a rating in excess of 20 percent for residuals 
of right ankle sprain for the period from July 25, 2008 is 
denied.


REMAND

The service treatment records show that in 1993, the Veteran 
reported the presence of bumps in his rectal area and 
associated bleeding.  Physical examination showed the 
presence of a medium-sized external hemorrhoid which bled 
easily.

Private treatment records on file show that the Veteran 
complained of hemorrhoids with occasional bleeding.  In 
September 2004 he underwent a colonoscopy for complaints of 
perianal itching, discomfort and bleeding.  The Veteran 
reported occasional tissue prolapsing which the examiner 
speculated might represent "grade III" hemorrhoids.  The 
colonoscopy revealed internal hemorrhoids.  

The Veteran attended a VA examination in July 2008.  He 
reported undergoing surgery for his hemorrhoids in 2004.  He 
complained of rectal bleeding with itching and irritation 
every 3 months.  He denied a history of anemia.  Physical 
examination showed that the Veteran had skin tags, with no 
evidence of any pruritus ani or prolapsed hemorrhoids, or of 
anemia.  The examiner noted, however, that he lacked the 
instruments to check for internal hemorrhoids (or presumably 
for fissures).  The examiner did note the absence of blood on 
his glove.

The Board notes that the records associated with the 
September 2004 hemorrhoid surgery are not on file.  On 
remand, the RO should attempt to obtain those records.

Given the Veteran's history of internal hemorrhoids and 
bleeding, the Board finds that another VA examination is 
warranted to determine the nature and severity of any 
hemorrhoids, internal or otherwise.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, to specifically include 
the physician and/or medical facility 
associated with his September 2004 
hemorrhoid surgery, who may possess 
additional records pertinent to the claim 
remaining on appeal. With any necessary 
authorization from the Veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the Veteran, to include 
from the physician and/or medical 
facility associated with his September 
2004 hemorrhoid surgery, which have not 
been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform the 
Veteran of this and ask him to provide a 
copy of the outstanding medical records.

3.  Thereafter, the RO should arrange for 
a VA examination of the Veteran to 
determine the extent and severity of his 
service-connected hemorrhoids.  All 
indicated studies should be performed, 
provided the Veteran's consent is 
obtained.  The examiner is specifically 
requested to comment as to whether any 
internal or external hemorrhoids present 
are mild or moderate; large or 
thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences; or manifested by persistent 
bleeding and with secondary anemia, or 
with fissures.

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant an opportunity to respond.

After the Veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the Veteran until he is notified by the RO.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


